Fourth Court of Appeals
                                San Antonio, Texas
                                   September 16, 2019

                                   No. 04-18-00697-CV

                                     Lois S. CANTU,
                                        Appellant

                                            v.

                          Chad HANCHEY and Alyka Hanchey,
                                    Appellees

               From the 198th Judicial District Court, Bandera County, Texas
                           Trial Court No. CVCN-XX-XXXXXXX
                       Honorable M. Rex Emerson, Judge Presiding


                                     ORDER
Sitting:     Rebeca C. Martinez, Justice
             Beth Watkins, Justice
             Liza A. Rodriguez, Justice

     On August 27, 2019, appellant filed a motion for rehearing. After consideration, we
DENY the motion.



                                                 _________________________________
                                                 Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of September, 2019.



                                                 ___________________________________
                                                 Keith E. Hottle,
                                                 Clerk of Court